       Case 2:20-cv-11796-PLA Document 1 Filed 12/31/20 Page 1 of 8 Page ID #:1




1    Amy Lynn Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
2
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888 x167
4
     Facsimile: 215-540-8817
5    teamkimmel@creditlaw.com
     Attorney for Plaintiff
6

7
                     UNITED STATES DISTRICT COURT
8               FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
                                         )   Case No.: 2:20-cv-11796
10   PAMELA SMITH,                       )
                                         )   COMPLAINT FOR DAMAGES
11
                Plaintiff,               )   1. VIOLATION OF THE
12                                       )   TELEPHONE CONSUMER
          v.                             )   PROTECTION ACT, 47 U.S.C. §
13                                       )   227, ET. SEQ.
14
     MARKETINGLABS, LLC D/B/A            )
     MIDWEEKPAY.COM,                     )   JURY TRIAL DEMANDED
15                                       )
                  Defendant.             )
16
                                         )
17

18
                                  COMPLAINT
19
          Pamela Smith (Plaintiff), by and through his attorneys, Kimmel &
20

21
     Silverman, P.C., alleges the following against Marketinglabs, LLC d/b/a

22   Midweekpay.com (Defendant):
23

24

25

26

27                                       -1-
                                PLAINTIFF’S COMPLAINT
28
       Case 2:20-cv-11796-PLA Document 1 Filed 12/31/20 Page 2 of 8 Page ID #:2




1                                    INTRODUCTION
2          1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
3
     Act (“TCPA”), 47 U.S.C. §227.
4

5                              JURISDICTION AND VENUE
6
           2.     This Court has subject-matter jurisdiction over the TCPA claims in
7
     this action under 28 U.S.C. § 1331, which grants this court original jurisdiction of
8

9
     all civil actions arising under the laws of the United States. See Mims v. Arrow

10   Fin. Servs., LLC, 565 U.S. 368, 386-87 (2012) (confirming that 28 U.S.C. § 1331
11
     grants the United States district courts federal-question subject-matter jurisdiction
12
     to hear private civil suits under the TCPA).
13

14         3.     This Court has personal jurisdiction over Defendant as it conducts

15   business in California.
16
           4.     Venue is proper under 28 U.S.C. § 1391(b)(2).
17

18                                        PARTIES
19         5.     Plaintiff is a natural person residing in Los Angeles, CA 90059.
20
           6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
21
           7.     Defendant is a corporation with principal place of business, head
22

23   office, or otherwise valid mailing address at 5050 Quorum Drive, Suite 700,
24
     Dallas, Texas 75254.
25

26

27                                          -2-
                                   PLAINTIFF’S COMPLAINT
28
       Case 2:20-cv-11796-PLA Document 1 Filed 12/31/20 Page 3 of 8 Page ID #:3




1          8.     Defendant is a “person” as that term is defined by 47 U.S.C. §
2
     153(39).
3
           9.     Defendant acted through its agents, employees, officers, members,
4

5    directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

6    representatives, and/or insurers.
7

8                                FACTUAL ALLEGATIONS

9          10.    Plaintiff has a cellular telephone number.
10
           11.    Defendant repeatedly transmitted text messages to Plaintiff on her
11
     cellular telephone number on a repetitive and continuous basis for solicitation
12

13
     purposes.

14         12.    Defendant placed these text messages using an automatic telephone
15
     dialing system.
16
           13.    Plaintiff did not consent to these text messages.
17

18         14.    Defendant’s text messages were not made for “emergency purposes.”

19         15.    Plaintiff has been on the Do Not Call Registry since February of 2017.
20
           16.    Defendant also knew its text messages were unwanted as Plaintiff told
21
     Defendant to stop texting, therefore, all texts could have only been made solely for
22

23   purposes of harassment.

24         17.    Defendant’s incessant text messages were bothersome, disruptive and
25
     frustrating for Plaintiff to endure.
26

27                                            -3-
                                     PLAINTIFF’S COMPLAINT
28
       Case 2:20-cv-11796-PLA Document 1 Filed 12/31/20 Page 4 of 8 Page ID #:4




1          18.    Upon information and belief, Defendant conducts business in a
2
     manner which violates the Telephone Consumer Protection Act.
3

4                                      COUNT I
                     Defendant Violated the TCPA 47 U.S.C. § 227(b)
5

6          19.    Plaintiff incorporates the forgoing paragraphs as though the same
7
     were set forth at length herein.
8
           20.    The TCPA prohibits placing calls using an automatic telephone
9

10   dialing system or automatically generated or prerecorded voice to a cellular
11   telephone except where the caller has the prior express consent of the called party
12
     to make such calls or where the call is made for emergency purposes. 47 U.S.C. §
13
     227(b)(1)(A)(iii).
14

15         21.    Federal Communications Commission (FCC) reasonably interpreted
16
     TCPA to prohibit any call, including both voice and text call, using automatic
17
     telephone dialing system (ATDS) or artificial or prerecorded message to any
18

19
     wireless telephone number, and thus, “call” within meaning of TCPA included text

20   message to consumers' cellular telephones by publisher and mobile marketing firm
21
     to advertise publication of novel. Telephone Consumer Protection Act of 1991, §
22
     3(a), 47 U.S.C.A. § 227(b)(1)(A)(iii). Satterfield v. Simon & Schuster, Inc., 569
23

24   F.3d 946 (9th Cir. 2009).

25

26

27                                           -4-
                                    PLAINTIFF’S COMPLAINT
28
        Case 2:20-cv-11796-PLA Document 1 Filed 12/31/20 Page 5 of 8 Page ID #:5




1           22.    Defendant initiated multiple telephone calls to Plaintiff’s cellular
2
     telephone number using an automatic telephone dialing system.
3
            23.    The dialing system used by Defendant to call Plaintiff’s cellular
4

5    telephone calls telephone numbers without being prompted by human intervention

6    before each call.
7
            24.    The dialing system used by Defendant to call Plaintiff has the present
8
     and/or future capacity to dial numbers in a random and/or sequential fashion.
9

10          25.    Defendant’s calls were not made for “emergency purposes.”
11          26.    Defendant’s calls to Plaintiff’s cellular telephone without any prior
12
     express consent.
13

14
            27.    Defendant contacted Plaintiff despite the fact that Plaintiff has been

15   on the Do Not Call Registry since February of 2017.
16
            28.    Defendant’s acts as described above were done with malicious,
17
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
18

19
     under the law and with the purpose of harassing Plaintiff.

20          29.    The acts and/or omissions of Defendant were done unfairly,
21
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
22
     lawful right, legal defense, legal justification or legal excuse.
23

24

25

26

27                                            -5-
                                     PLAINTIFF’S COMPLAINT
28
       Case 2:20-cv-11796-PLA Document 1 Filed 12/31/20 Page 6 of 8 Page ID #:6




1          30.    As a result of the above violations of the TCPA, Plaintiff has suffered
2
     the losses and damages as set forth above entitling Plaintiff to an award of
3
     statutory, actual and trebles damages.
4

5                                      COUN T II
6
                     Defendant Violated the TCPA 47 U.S.C. § 227(C)

7
           31.    Plaintiff incorporates the forgoing paragraphs as though the same
8
     were set forth at length herein.
9

10         32.    The TCPA prohibits any person or entity of initiating any telephone
11   solicitation to a residential telephone subscriber who has registered his or her
12
     telephone number on the National Do-Not-Call Registry of persons who do not
13
     wish to receive telephone solicitations that is maintained by the Federal
14

15   Government. 47 U.S.C. § 227(c).
16
           33.    Defendant contacted Plaintiff despite the fact that Plaintiff has been
17
     on the Do Not Call Registry since February of 2017.
18

19
           34.    Defendant called Plaintiff on two or more occasions during a single

20   calendar year despite Plaintiff’s registration on the Do Not Call list.
21
           35.    Defendant’s acts as described above were done with malicious,
22
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
23

24   under the law and with the purpose of harassing Plaintiff.

25

26

27                                           -6-
                                    PLAINTIFF’S COMPLAINT
28
       Case 2:20-cv-11796-PLA Document 1 Filed 12/31/20 Page 7 of 8 Page ID #:7




1          36.    The acts and/or omissions of Defendant were done unfairly,
2
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
3
     lawful right, legal defense, legal justification or legal excuse.
4

5          37.    As a result of the above violations of the TCPA, Plaintiff has suffered

6    the losses and damages as set forth above entitling Plaintiff to an award of
7
     statutory, actual and trebles damages.
8

9

10         Wherefore, Plaintiff, Pamela Smith, respectfully prays for judgment as
11   follows:
12
                  a.     All actual damages Plaintiff suffered (as provided under 47
13
                         U.S.C. § 227(b)(3)(A));
14

15                b.     Statutory damages of $500.00 per violative telephone call (as
16
                         provided under 47 U.S.C. § 227(b)(3)(B));
17
                  c.     Additional statutory damages of $500.00 per violative
18

19
                         telephone call (as provided under 47 U.S.C. § 227(C);

20                d.     Treble damages of $1,500.00 per violative telephone call (as
21
                         provided under 47 U.S.C. § 227(b)(3));
22
                  e.     Additional treble damages of $1,500.00 per violative telephone
23

24                       call (as provided under 47 U.S.C. § 227(C);

25

26

27                                            -7-
                                     PLAINTIFF’S COMPLAINT
28
       Case 2:20-cv-11796-PLA Document 1 Filed 12/31/20 Page 8 of 8 Page ID #:8




1               f.       Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and
2
                         (c); and
3
                g.       Any other relief this Honorable Court deems appropriate.\
4

5

6

7
                                               Respectfully submitted,
8

9
     Dated: 12/31/2020                         By: /s/ Amy L. Bennecoff Ginsburg
10                                             Amy L. Bennecoff Ginsburg, Esq.
11
                                               Kimmel & Silverman, P.C.
                                               30 East Butler Pike
12                                             Ambler, PA 19002
                                               Phone: 215-540-8888 x167
13
                                               Facsimile: 877-788-2864
14                                             Email: teamkimmel@creditlaw.com
15

16

17

18

19

20

21

22

23

24

25

26

27                                           -8-
                                    PLAINTIFF’S COMPLAINT
28
